DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions



Applicant’s election of Group I without traverse the Claims 1-21 and 28-29 in the reply filed on 8/30/2022 is acknowledged. Group II, claim 22-27 are withdrawn. 

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.






Claims 1-3, 5-8, 18, and 28-29 are rejected under 35 U.S.C. 10(a) (1)/(a)(2) as being anticipated by David O Caplan (US 2012/0281990 A1) hereinafter “Caplan”.
Regarding claim 1, Caplan disclose a communication system including an optical transmitter, the optical transmitter comprising: a plurality of lasers (Caplan: Fig: 1-3A/B, transmitter 100, plurality of laser 102a -102h; ¶¶ [0043]- [0044]); and 
a plurality of pulse position modulators configured to receive data bits (Caplan: Fig: 3A/B, transmitter 100, plurality of PPM 104a ~ 104h; ¶¶ [0043]- [0044]); 
wherein: a transmission period of the optical transmitter comprises a plurality of time slots (Caplan: Fig: 3A/B, see Fig. 3B transmission period with plurality time slots or certain time frame ¶¶ [0043]- [0044]); and 
based on the data bits, the plurality of pulse position modulators is configured to select, during each transmission period (Caplan: Fig: 3A/B, PPM formats permit transmission of information (data) using bits/symbol, for M of PPM, each signal carrying orthogonal symbols encoded during certain time frame, see Figs. 3B/4 see transmission period in time domain ¶¶ [0043]- [0046]): 
one time slot of the plurality of time slots for transmission of an optical pulse (Caplan: Fig: 3A/B, Fig. 4, each time duration or frame (Δt) in this case may have 8 time slots and for each λ1 to λn of laser 102a ~ 102h, see Fig. 3B/4 for four optical pulses, ¶¶ [0043]- [0045]); and one laser of the plurality of lasers to transmit the optical pulse at a selected time slot (Caplan: see Fig: 3A/B, Fig. 4, i.e., laser 102a to transmit optical pulse  assigns λ1 in selected time slots and so on see Fig. 4, ¶¶ [0043]- [0045]). 
Regarding claim 2, Caplan disclose the communication system of claim 1, wherein the optical transmitter further comprises an optical multiplexer configured to optically multiplex the optical pulses to generate an optically multiplexed signal (Caplan: see Fig: 3A/B, Fig. 4, WDM 106 multiplexes λ1 to λn ¶¶ [0043]).
Regarding claim 3, Caplan disclose the communication system of claim 1, wherein the optical transmitter further comprises an optical amplifier configured to amplify the optically multiplexed signal to generate an optically amplified signal (Caplan: Fig: 3A/B, optical Amp 108, ¶¶ [0043]).
Regarding claim 5, Caplan disclose the communication system of claim 2, further comprising an optical receiver (Caplan: Fig: 5, or 7A, or 9A, optical receiver 300, ¶¶ [0046]), the optical receiver comprising an optical demultiplexer configured to receive the optically multiplexed signal and to demultiplex the optically multiplexed signal into a plurality of optical beams having same wavelengths of the plurality of lasers (Caplan: Fig: 5, or 7A, or 9A, optical receiver 300, receives λ1 to λm from laser 102a ~ 102h of the transmitter and demultiplexer 302, ¶¶ [0046]).
Regarding claim 6, Caplan disclose the communication system of claim 5, further comprising a plurality of photon detectors, configured to receive corresponding optical beams to generate a plurality of corresponding electric signals (Caplan: Fig: 5, or 7A, or 9A/B, optical receiver 300, plurality photodetector 304, generate plurality of electric signals and ADC converts N analog electrical signals to N-digital signal to be processes, ¶¶ [0046]).
Regarding claim 7, Caplan disclose the communication system of claim 6, further comprising a plurality of signal processing devices, each configured to: receive a corresponding electric signal; and perform a synchronization, a demodulation, and a decoding function to generate data bits for further processing (Caplan: Fig: 5, or 7A, or 9A/B, optical receiver 700, plurality processing devices ADC 732, FEC Decoder 734, DSP 730, ¶¶ [0059]).
Regarding claim 8, is rejected in the same manner as claim 7.
Regarding claim 18, Caplan disclose the communication system of claim 1, wherein the data bits are encoded data bits (see Caplan ¶¶ [0007], [0009]). 
Regarding claim 28, Caplan further disclose one polarization state (Caplan: in addition to time-domain position and frequency other properties of optical signals i.e., polarization state may be traded as known in the art, see ¶¶ [0045]); and one laser of the plurality of lasers to transmit, the optical pulse at a selected time slot, the laser having the one polarization state (Caplan: Fig: 3A/B, Fig. 4, each time duration or frame (Δt) in this case may have 8 time slots and for each λ1 to λn of laser 102a ~ 102h, see Fig. 3B/4 for four optical pulses, when orthogonal polarization is added to the orthogonal symbol constellation in exchange for reducing the number of PPM positions by a factor of two, ¶¶ [0043]- [0045]).
Regarding method claim 29, is interpreted and rejected the same as Claim 1. 
Claim Rejections - 35 USC § 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over David O Caplan (US 2012/0281990 A1) hereinafter “Caplan” in view of Yoshinori Ota et al., (JP 2003258725 A attached English translation provided) hereinafter “Ota”. 
Regarding claim 4, Caplan disclose the communication system of claim 2, does not expressly disclose wherein the optical multiplexer comprises a lens and a diffraction grating.
However, Ota from same field of endeavor disclose wherein the optical multiplexer comprises a lens and a diffraction grating (Ota: Fig. 1, 2, 10, 11, discloses several types of diffraction grating for multiplexing optical signal, see abstract or page 12 last paragraph for (Explanation of symbols)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multiplexer of Caplan with those can required lens and diffraction grating in utilized the transmitter in free-space optical communication for instance if diffraction grating is arranged in a circle in tilted plane, the condensing means draws a circle with the same center as the circle in the same plane as the optical waveguide draws. An optical fiber arranged so that the center of the core of the optical waveguide is located at the front focus position acting as a lens.   
Regarding claim 9, is rejected in the same manner as claim 4.
Allowable Subject Matter
Claims 10-21, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
David O. Caplan et al., 	(US 2011/0274429 A1)  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/             Primary Examiner, Art Unit 2636